Citation Nr: 0100223	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO determined that new and 
material evidence sufficient to reopen the claim for 
entitlement to service connection for bilateral hearing loss 
had not been received.  


REMAND

In April 1946 the veteran made a claim for entitlement to 
service connection for ear trouble.  The RO granted service 
connection for conductive type deafness of the right ear in 
April 1946.  In December 1947 service connection was granted 
for right ear otitis media with nonsuppurative hearing, 
whispered voice, of the right ear.  In January 1948 the RO 
notified the veteran of the proposed severance of service 
connection for his right ear disability.  The RO informed the 
veteran that he had 60 days to submit evidence showing why 
the proposed severance should not be made.  The veteran did 
not respond.  In an April 1948 rating decision service 
connection for otitis media with nonsuppurative hearing, 
whispered voice, of the right ear was severed.  The veteran 
did not appeal.  

In February 1999 the veteran requested to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  
He submitted a December 1997 private audiogram with his 
request.  The RO, in a letter dated March 1999, notified the 
veteran that new and material evidence was required to reopen 
his claim for entitlement to service connection for bilateral 
haring loss.  The veteran filed a timely Notice of 
Disagreement.  

There is no prior rating decision with regard to left ear 
hearing loss.  The previous rating decisions only addressed 
right ear hearing loss.  Therefore, new and material evidence 
is not required for the RO to address the veteran's claim of 
entitlement to service connection for left ear hearing loss.  
The issue of service connection for left ear hearing loss was 
handled by the RO pursuant to the laws and regulations 
pertaining to finality.  In the interests of due process and 
in order to avoid prejudice to the veteran it is determined 
that this case should be returned to the RO so that the left 
ear hearing loss issue can be handled on a de novo basis.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a written statement, dated August 20, 1999, the veteran 
requested a hearing at the RO.  However, in his VA Form 9, 
also dated August 20, 1999, he marked the box indicating that 
he did not want a Board hearing.  Neither an RO nor a Board 
hearing was scheduled.  A claimant has a right to a hearing 
on appeal, if the desire for a hearing is so expressed.  38 
C.F.R. § 20.700(a) (2000).  Furthermore, the Board is 
prohibited from deciding any appeal until the veteran has 
been afforded the opportunity for a hearing.  38 U.S.C.A. § 
7107(b) (West 1991).  In the absence of evidence suggesting 
that the veteran no longer desires an RO hearing at the local 
VA offices, and to ensure full compliance with due process 
requirements, see Bernard, the veteran should be scheduled 
for the next available hearing date.

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a 
complete ear, nose and throat 
examination, to include an audiological 
evaluation, by qualified physicians.  
After reviewing the complete claims 
folder, to include the service medical 
records, the examiners should render an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss is related to his period of service, 
specifically to noise exposure, or 
whether it is more likely related to 
post-service noise exposure.  The 
scientific basis for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available for 
review in conjunction with the 
examination and the examiners should 
indicate in the examination report that 
the claims file has been reviewed. 

2.  The RO should schedule the veteran 
for the next available RO hearing date at 
the local VA office.  A copy of the 
notice for this scheduled hearing should 
be associated with the claims folder.

3.  The RO should readjudicate the 
veteran's claim for service connection 
for left ear hearing loss on a de novo 
basis.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

